Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-2 
are considered to be allowable due to the inclusion of the following claim limitations: “…the first frictional portion being disposed at a position other than the antinodes of the piezoelectric element at which a distance from one of the end surfaces is less than 1/3 L, where L represents a length in the longitudinal direction of the piezoelectric element; and a second frictional portion disposed on the one of the pair of principal surfaces and configured to contact the driven object to generate frictional force with the driven object, the second frictional portion being disposed at a position other than the antinodes of the piezoelectric element at which a distance from the other of the end surfaces is less than 1/3 L, wherein the first frictional portion and the second frictional portion are not part of a same structure” in claim 1.
Claim 2 is considered to be allowable due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later 



Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837